Citation Nr: 1447489	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-47 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for the service-connected residuals of an injury to the lumbar spine without consideration of the associated scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to October 1972.

By way of history, the RO issued a rating decision in November 1985 that granted service connection for residuals of an injury to the lower back and hip.  The RO assigned a noncompensable rating for the lumbar spine scar associated with the injury, but found that there were no other compensable residuals at that time.  

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2006 and June 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In those rating decisions, the RO denied the Veteran's claim for an increased rating for the service-connected residual scar of the lumbar spine injury.  

As explained in greater detail below, this claim has been recharacterized as an increased rating claim to reflect the Veteran's intentions and because the January 2006 and June 2006 rating decisions are not final.  

In August 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran seeks a compensable rating for service-connected residuals of an in-service lumbar spine injury.  The Veteran does not seek a compensable rating for the scar associated with the in-service back injury.  Rather, the Veteran asserts that he injured his lumbar spine and the surrounding muscles during service.  

As noted above, service connection for "residuals of an injury to lower back and hip" was granted in a November 1985 rating decision.  At the time of that decision, the RO found that the only residual of the lower back injury was a scar.  Thus, the residual scar was rated as noncompensable under Diagnostic Code 7805.  Although the RO did not find other residuals of the back injury at that time, the November 1985 rating decision clearly establishes service connection for the back injury and does not specifically exclude other residuals, including disc disease and/or arthritis of the lumbar spine.  

The Veteran did not appeal the initial November 1985 rating.  

On February 22, 2005, the RO received the Veteran's claim for an increased rating for the service-connected residuals of the in-service back injury.  The Veteran specifically listed arthritis of the lumbar spine, ulcerative colitis, intestinal injury and depression, all claimed as a result of the injury.  The Veteran stated, "my service connected back condition has gotten much worse and now have (sic) developed arthritis."  The Veteran also believed that his other disabilities were also direct residuals of the service-connected back injury.  Notably, the Veteran did not request an increased rating for the scar.

The RO subsequently scheduled the Veteran for a series of VA examinations in November 2005 and requested that the examiners opine as to any relationship between the Veteran's current disabilities and the service-connected scar, as opposed to the actual in-service injury for which service connection was granted.  It is apparent, therefore, that the RO did not consider the Veteran's February 2005 claim as one for an increased rating for the residuals of a back injury.  Nonetheless, it is clear that the Veteran's intention was to obtain higher rating(s) for additional residuals of the service-connected injury.  It is also clear that the RO considered these as claims of service connection for disabilities secondary to the scar, not the service-connected back injury.  

The VA examiners, not surprisingly, found no relationship between the lumbar scar and any of the currently claimed residuals of the service-connected lower back injury.  Notably, the Veteran has never asserted that his lumbar spine disability or intestinal disorders were due to the residual scar, and it is clear that the Veteran has always considered his service-connected back injury residuals to include much more than the scar.  

The RO explained in the November 1985 rating decision that, at that time, the only residual identified was the scar.  Importantly, the November 1985 rating decision found that there was no evidence of compensable residuals related to the lumbar spine, but that does not mean that service connection for a back injury was not established pursuant to that rating decision.  

The November 1985 rating decision does not specifically exclude a lumbar spine disability from the grant of service connection; and, in fact, alludes to the fact that service connection specifically includes all "residuals of injury to lower back and hip."  

Based on the wording in the November 1985 rating decision, the Board must resolve all doubt in the Veteran's favor and find that the service-connected residuals of an injury to the lower back and hip include any future residuals of the back injury that may arise.  

In summary, the RO rating decisions of January and June 2006 did not consider the Veteran's other claimed residuals of the in-service lumbar spine injury even though the RO granted service connection for the injury in November 1985.  Instead, the RO treated the subsequent claims for a lumbar spine disability as new claims of service connection for a back disability.  

The Veteran's statements of January 2006, February 2006 and August 2006 clearly express disagreement with the RO's denial for an increased scar rating because he asserts that there are other residuals of his service-connected back injury that warrant consideration for rating purposes, particularly his low back.  Moreover, the Veteran consistently maintains that the in-service injury to his lower back was blunt trauma, in addition to the laceration, and that the cut was severe/deep enough to cause internal injury to the joints and/or muscles in the lower back.  

In the August 2006 statement from the Veteran, he specifically refers to a VA Winston-Salem outpatient clinic examination report from August 16, 2006 to support his claim.  This is new evidence to support the Veteran's claim which was identified before the January 2006 or June 2006 decisions became final.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

In this regard, the Veteran's original claim of service connection for residuals of a back injury was granted by way of a November 1985 rating decision.  An initial noncompensable rating was assigned (under a scar code), effective from June 3, 1985.  Although the Veteran did not specifically appeal that determination, he did request a higher rating for the claimed residuals of a back injury in February 2005 claim for increase.  The RO only adjudicated an increase for the scar, and not for the other claimed residuals.  

Before the one-year appeal period had expired, the Veteran identified a VA treatment record that is new and material.  The RO did not follow up on the Veteran's request to obtain this record until after the Veteran specifically requested to reopen his claim in March 2008.  All VA records are constructively of record, but the August 16, 2006 examination report was not considered by the RO.  Because new and material evidence was received within a year from the January and June 2006 rating decisions which denied an increased rating for the service-connected scar (and should have included other claimed residuals), and because the RO later adjudicated a claim for an increased rating that was received in August 2006, such a submission kept the January and June 2006 rating decisions from becoming final.  See Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  Therefore, the issue on appeal is recharacterized as entitlement to an increased (compensable) disability rating for the service-connected residuals of a lumbar spine injury.  38 C.F.R. § 3.156(b).  

The Veteran maintains that his service-connected lumbar spine injury residuals include a lumbar spine disability separate and apart from the scar and laceration, as well as intestinal disorders.  In private opinions received in November 2010 and August 2014, the Veteran's private orthopedist Dr. Tiffany, and another treating provider, Dr. Rudisill, opined that the Veteran's current back pain was related to (a residual of) the Veteran's in-service lumbar spine injury.  Unfortunately, these opinions lack any rationale and therefore are not probative.  

Nonetheless, the Veteran should be re-examined given the possibility that he has current residuals of his in-service back injury aside from the scar.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Additionally, VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  Prior to the examination, up-to-date private treatment records should be obtained.

In summary, a new examination is necessary to address the Veteran's contentions that his low back injury residuals include more than just a laceration and scar.  

Since the claim is being returned the record should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Likewise, the Veteran reported that he was unable to work due to disabilities and was in receipt of Social Security Administration (SSA) Disability Benefits.  The SSA records are not in the claims file and are potentially relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Thus, an attempt must be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic record all VA medical records pertaining to the Veteran's lumbar spine and intestinal disorders not currently of record, including a VA clinic evaluation from August 16, 2006.  

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all private treatment records identified by the Veteran, including, but not limited to records from Drs. Tiffany, dePerczel and Rudisill showing treatment for back pain since service that have not already been obtained.  Note that Drs. Tiffany and dePerczel are of the Carolina Orthopedics practice noted in the November 12, 2008 21-4142 of record; Dr. Rudisill submitted an August 7, 2014 medical opinion. All efforts to obtain these records should be documented in the record.  If older records have been destroyed, request from the doctor(s) a history of medical treatment to include whether the Veteran was treated for back pain since service.

3.  Request directly from the SSA complete copies of any determination on a claim for disability benefits, as well as any re-adjudications, from that agency as well as the records, including medical records, considered in adjudicating/re-adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.  

4.  After completion of the above directives, schedule the Veteran for appropriate VA examination(s) by an appropriate physician who can effectively determine the current nature, likely etiology, and severity of the Veteran's currently claimed residuals of the service-connected lumbar spine injury.  This should include intestinal disabilities and an joint/muscle injury to the lumbar spine, separate and apart from the scar.  The electronic record, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  

The examiner must elicit from the Veteran and record a full clinical history referable to the in-service low back injury and the residuals therefrom.  The examiner should review the opinions and treatment history of the Veteran's private orthopedic specialists.  Any indicated tests should be accomplished.  

The examiner must be advised that the Veteran may establish service connection for a disability not shown in service if all the evidence of record indicates that the disability was incurred as a result of service.  In other words, the examiner must consider whether the Veteran has any current residuals (other than the scar) associated with the in-service back injury, even if the onset was after service.  

The examiner is asked to opine as to the following:

a.  whether the Veteran has a ratable muscle, joint, and/or disc problems that are, at least as likely as not, caused by or otherwise related to, the in-service injury.  In answering this question, the examiner should opine as to whether the Veteran's in-service low back injury ultimately resulted in any long-term residuals, including, but not limited to arthritis, disc disease, colitis, and intestinal rupture.  The examiner should also opine as to whether the Veteran has any functional impairment as a result of his in-service injury residuals.  Consideration should be given to the depth of the laceration.

Review of the entire file is required; however, attention is invited to the following: service treatment records, pages 7-8 (uploaded on April 30, 2014); August 1972 Patient Disposition form (uploaded on August 28, 1985); November 6, 1985 rating decision, granting service connection for residuals of a lumbar and hip disability; the Veteran's DD Form 214 (uploaded on April 30, 2014), showing his military occupational specialty as a Military Policeman; private medical opinions uploaded on November 5, 2008, November 12, 2008, and August 7, 2014.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  The Veteran must be given adequate notice of the date and place of the requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the record.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  Ensure that all examinations are adequate, and if not, return the examination for clarification.  

6.  After completing any additional necessary development, readjudicate the issue remaining on appeal.  If the disposition of the claims remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

